Opinion issued May 26, 2005




 



In The
Court of Appeals
For The
First District of Texas



NO. 01-04-00181-CR



DERRICK DUANE JONES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 906927



CONCURRING OPINION
 I join the panel opinion in its discussion of appellant's first, second, and third
issues.  However, I would overrule appellant's fourth issue on the basis that appellant
has failed to demonstrate a probability that, but for any alleged error by his trial
counsel, the result of the proceedings would have been different.  Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Thompson v. State, 9
S.W.3d 808, 812 (Tex. Crim. App. 1999).  Accordingly, I concur in the judgment of
the Court. 

						Terry Jennings
						Justice


Panel consists of Justices Nuchia, Jennings, and Alcala.

Justice Jennings, concurring.

Do not publish.  Tex. R. App. P. 47.2(b).